Citation Nr: 0815417	
Decision Date: 05/09/08    Archive Date: 05/14/08

DOCKET NO.  04-00 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral defective 
hearing.

2.  Entitlement to service connection for neck problems with 
headaches.

3.  Entitlement to service connection for numbness of the 
fingers, both hands.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active service from September 1967 to 
November 1969.  The military occupational specialty (MOS) 
shown on his DD Form 214 was light weapons infantryman.  The 
limited service documentation (absent a 201 personnel file) 
shows that he earned various awards and decorations, 
including the Vietnam Service Medal, and became an expert 
with the M-14 rifle.  He was in the Republic of Vietnam for 
about 6 months, during which time he states that he was with 
the Company C, 2nd Bn., 9th Cavalry, in the 1st Cavalry Div., 
in the field at LZ Carol and in 1968 in Quan Tri Province, 
Vietnam.

This appeal to the Board of Veterans' Appeals (Board) is from 
rating action taken by the above Department of Veterans 
Affairs (VA) Regional Office (RO).

Service connection is in effect for scar, residuals of a 
shell fragment wound to the medial aspect of the left thigh 
with retained foreign body, for which a rating is now 
assigned of 10 percent disabling.  That issue is not part of 
the current appeal.

The veteran provided testimony at a videoconference hearing 
before a Veterans Law Judge in April 2004; a transcript is of 
record.  In January 2005, the Board remanded the case on the 
then pending issues.

The VARO subsequently granted service connection for one of 
the claimed disabilities, tinnitus, and assigned a 10 percent 
rating.  That issue is no longer part of the appeal. 

In March 2008, the Board sent the veteran correspondence 
indicating that the Veterans Law Judge before whom he had 
previously provided testimony is no longer with the Board, 
and asking him if he wished to have another hearing.  He has 
recently timely responded in the affirmative.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

Given the circumstances cited above, the case is REMANDED for 
the following action:

In accordance with all due process 
considerations, the veteran should be 
scheduled for a videoconference hearing 
with the Board at the VARO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).

